:
            Case 3:13-cr-04510-JAH Document 2171 Filed 07/26/21 PageID.15046 Page 1 of 2
    AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                        UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA
                 UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                         (For Revocation of Probation or Supervised Release)
                                                                         (For Offenses Committed On or After November 1, 1987)
                                   V.
                 JONATHAN DEVON PRICE (14)
                                                                            Case Number:         3:13-CR-04510-JAH

                                                                         Sammer A. Zakhour
                                                                         Defendant 's Attorney
    REGISTRATION NO.               46201-298
    •-
    THE DEFENDANT:
    C8l admitted guilt to violation of allegation(s) No.        1, 2

    D    was found guilty in violation of allegation(s) No.                                               after denial of guilty.
                                                              ------------
    Accordingly, the court has aqjudicated that the defendant is guilty of the following allegation(s):

    Allegation Number                 Nature of Violation


                                      nv21 , Failure to participate in drug aftercare program

                  2                   nvl , Committed a federal, state or local offense


         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.

                                                                         July 26. 2021
                                                                         Date of Imposition of Sentence



                                                                             N . JOHN A. HOUSTON
                                                                             ITED STATES DISTRICT JUDGE
       Case 3:13-cr-04510-JAH Document 2171 Filed 07/26/21 PageID.15047 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JONATHAN DEVON PRICE (14)                                                Judgment - Page 2 of 2
CASE NUMBER:              3:13-CR-04510-JAH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   24 months (12 months to run consecutively and 12 months to run concurrently to sentence imposed in
   case 20CR0852-JAH)




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant shall surrender to the United States Marshal for this district:
       ☐     at                             A.M.              on
       ☐     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3:13-CR-04510-JAH
